Case 1:20-cv-00229-DDD-JPM Document 49 Filed 12/28/20 Page 1 of 1 PagelD #: 307

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
TRIPLE E FARMS, L.L.C., CIVIL ACTION NO. 1:20-CV-00229
Plaintiff
VERSUS JUDGE DRELL
SYNGENTA AG, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Triple E’s Motion to Remand (ECF No. 6) is GRANTED
for lack of diversity jurisdiction, and this case is REMANDED to the Twelfth Judicial
District Court, Avoyelles Parish, Louisiana.

IT IS FURTHER ORDERED that Triple E’s Motion for Attorney’s Fees (ECF
No. 6) is DENIED.

THUS, ORDERED AND SIGNED in Chambers at Alexandria, Louisiana, on

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

D>
this Z 3 Fe of December 2020.

 
